Citation Nr: 1226118	
Decision Date: 07/27/12    Archive Date: 08/03/12

DOCKET NO.  01-08 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina
 
 
THE ISSUE

Entitlement to service connection for epididymitis.
 
(There are additional issues on appeal which are the subject of a separate decision.)
 
REPRESENTATION
 
Appellant represented by:  Michael A. Leonard, Attorney at Law
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant and his wife
 
 
ATTORNEY FOR THE BOARD
 
E. I. Velez, Counsel
 
INTRODUCTION
 
The Veteran served on active duty from December 1952 to December 1954. 
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions of the Winston -Salem, North Carolina, regional office (RO) of the Department of Veterans Affairs (VA).  
 
In January 2004, the Veteran and his wife testified at a videoconference hearing before the undersigned.  A transcript of the hearing has been associated with the claim file.
 
In November 2004, the Board remanded the claim for further development.
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

This appellant has perfected multiple claims for appellate review, however, they addressed in separate decisions because different representatives represent the claimant for different issues.
 
 
REMAND
 
The Veteran is seeking service connection for epididymitis.  He argues that he has epididymitis which was caused by a in-service groin injury.  After a careful review of the record, the Board finds that additional development is needed prior to deciding the Veteran's claim.  
 
In a November 2004 remand, the Board requested that the Veteran be afforded a VA examination for the purpose of confirming a diagnosis of epididymitis and to address the etiology of the disorder.  
 
The Veteran was afforded a VA examination in September 2011.  The examiner, a physician assistant in the field of dermatology, stated that he could not offer an opinion because he did not have sufficient medical expertise in this area.  He stated he was not a urologist, and that a urologist had the appropriate expertise in this area.  Unfortunately the Veteran was not provided a VA examination with a urologist.  Once VA undertakes the effort to provide a medical examination with respect to a claim of entitlement to service connection, whether or not obligated to do so, the duty to assist requires that it be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination is adequate when it allows the Board to perform a fully informed evaluation of the claim.  Id.  Considering the above, the Board finds that the VA examination is inadequate and a new one is needed prior to deciding the claim.  
 
On remand, the Veteran is to be afforded a VA examination with a urologist.  The examiner is to consider the Veteran's reports of an injury to the groin in service and the prior diagnoses of epididymitis in 1994.
 
Accordingly, the case is REMANDED for the following action:
 
1.  The Veteran should be afforded a VA urology examination by a urologist.  The urologist is to be provided access to the claims folder, a copy of this remand, and Virtual VA.  The urologist must specify in the report that the claims file and Virtual VA records have been reviewed.  The urologist must specify the range of dates of the records reviewed on Virtual VA.  The urologist must consider the Veteran's report of an in-service groin injury and a prior diagnoses of epididymitis in 1994.  Thereafter, the urologist must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that any diagnosed epididymitis was caused by the Veteran's reported in-service injury to the groin.  A complete rationale for any opinions expressed must be provided.  
 
2.  The Veteran is to be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.
 
3.  After the development requested has been completed, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examiners documented their consideration of Virtual VA, to include identifying the date range of Virtual VA records reviewed.  If any report is deficient in any manner, the RO must implement corrective procedures at once.  
 
4.  Following any other appropriate development, the RO should readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, he and his representative should be provided a supplemental statement of the case which includes a summary of any additional evidence submitted, applicable laws and regulations, and the reasons for the decision.  They should then be afforded an applicable time to respond.
 
The appellant has the right to submit additional evidence and argument on the 

matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


